DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2021 and 12/14/2021 are being considered by the examiner.

Claim Objections
Claims 6, 7, and 12-14 are objected to because of the following informalities: 
Regarding Claims 6 and 7, the limitation “rotor disk” already has antecedent basis in Claim 5. The Examiner recommends amending the limitation to recite “the partially metalized rotor disk”.
Regarding Claim 12, Line 1, “the measuring circuits” should not be plural.
Regarding Claims 13 and 14, it is unclear whether “at least one induced coil” is part of “a coil array including N identical coils” recited in Claim 1. The Examiner recommends amending the limitation to recite “at least one induced coil of the coil array”.
Appropriate correction is required.



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract is less than 50 words.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9-11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leidich et al. (US Pre-Grant Pub 2018/0238714 A1, Pub. Date August 23, 2018, herein Leidich).
Regarding Claims 1, 4, 5, 9-11, 15 and 16, Leidich teaches:

    PNG
    media_image1.png
    443
    987
    media_image1.png
    Greyscale

[Claim 1] An eddy-current angular displacement sensor (¶[0007] According to the present invention, at least one measuring circuit converts the inductance of a corresponding flat detection coil, which changes due to eddy-current effects, as a function of the degree of overlap with the at least one metal surface of the rotating target, into a measuring signal which an evaluation and control unit detects using measurement techniques and evaluates for calculating the angle of rotation.) offering improved sensitivity (¶[0024] In addition, the temperature may be determined via the known relationship between the diode leakage current and the temperature. This information may advantageously be used for further temperature corrections.), fraud resistance, simplicity (¶[0006] standard components), and cost-effectiveness (¶[0006] the implementation of the... present invention using economical standard components), comprising:
a stator (30, Fig 1, ¶[0016] printed circuit board 30; ¶[0017] rotating targets 20; it is the rotating target 20 that rotates, while the printed circuit board 30 remains in a fixed position so that the position of the rotating target 20 can be determined. Therefore, printed circuit board 30 is the stator.) including a coil array (40, Fig 1, ¶[0016] coil arrangement 40) including N identical coils (42, 44, 46, Fig 1, ¶[0016] at least one flat detection coil 42, 44, 46) symmetrically arranged (coils 42, 44 and 46 are all the same as each other and rotated 120° from one another) on the stator (30, Fig 1), wherein N is an integer greater than 1 (3 detection coils 42, 44 and 46 are depicted, Fig 1);
an exciting circuit (UB, S1, R, S2, Fig 2, ¶[0020] During the excitation phase, the evaluation and control unit 10 connects the detection coil 42, 44, 46 to be evaluated by connecting the first electronic switch S1 to the operating voltage UB and by connecting the second electronic switch S2 to the reference potential.) connected to the coil array (42, 44, 46, Fig 1, 2);
a measuring circuit (10, Fig 1, ¶[0021] As a result, the evaluation and control unit 10 may tap the measuring signal UM at a shared connecting point of the capacitor C and the corresponding detection coil 42, 44, 46. The measuring signal UM may thus be measured against the reference potential as an analog voltage signal at the connecting point between the detection coil 42, 44, 46 and the capacitor C. For evaluating the measuring signal UM, the evaluation and control unit 10 includes a microcontroller with an A/D converter which converts the analog measuring signal UM into a digital signal.) connected to the coil array (42, 44, 46, Fig 1, 2); and
a partially metalized (24, Fig 1, ¶[0016] at least one metal surface 24) rotor (20, Fig 1, ¶[0016] a rotating part includes a target 20 coupled with the rotating part, which has an annular disk-shaped base body 22 with at least one metal surface 24).

[Claim 4] the coils are differential coils (Each of coils 42, 44, 46 has two terminals, Fig 1).

[Claim 5] the rotor (20, Fig 1) includes a partially metalized (24, Fig 1, ¶[0016] at least one metal surface 24) rotor disk (22, Fig 1, ¶[0016] an annular disk-shaped base body 22) that rotates (¶[0016] a rotating part includes a target 20) around an axis of revolution A (Axis going into and out of the page in the center of sensor arrangement 1, Fig 1).

[Claim 9] the coils (42, 44, 46, Fig 1) are on a surface of the stator (30, Fig 1) closest (¶[0018] The annular disk-shaped base body 22 of the target 20, which depicted as transparent in the drawings, is arranged at a predefined constant axial distance above or below the printed circuit board 30.) to the partially metalized rotor (20, Fig 1).

[Claim 10] the coils (42, 44, 46, Fig 1) are formed on a printed circuit board (30, Fig 1, ¶[0016] printed circuit board 30).

[Claim 11] the exciting circuit (UB, S1, R, S2, Fig 2) is an oscillator or a pulse generator (¶[0018] During an excitation phase of the detection coil 42, 44, 46 with an alternating current; Since an alternating current is provided to the detection coils, either an oscillator or a pulse generator is used to generate voltage UB.).

[Claim 15] the exciting circuit (UB, S1, R, S2, Fig 2) and the measuring circuit (10, Fig 1) are connected to the coils (42, 44, 46, Fig 1) via a switching system (A1, A2, A3, Fig 1, 2; S1, S2, S3, Fig 2; ¶[0017] In the depicted exemplary embodiment, the sensor arrangement 1 includes three measuring circuits 3, each being associated with one of the detection coils 42, 44, 46.; ¶[0019] In addition, the at least one measuring circuit 3 has multiple switches S1, S2, S3, which the evaluation and control unit 10 switches via corresponding control signals A1, A2, A3.).

[Claim 16] the switching system (A1, A2, A3, Fig 1, 2; S1, S2, S3, Fig 2) provides for time-division switching (¶[0020-0021]; These paragraphs show the switching sequence for each of coils 42, 44, 46. Each of coils 42, 44, 46 go through an excitation phase, a measuring phase and an evaluation phase. In the excitation phase S1, S2, S3 are On, On, Off, respectively. In the measuring phase S1, S2, S3 are On, Off, Off, respectively. And in the evaluation phase, S1, S2, S3 are Off, Off, On, respectively. Since each of these phases are activated sequentially, there is time-division switching.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of Schreiber (US Pre-Grant Pub 2010/0102827 A1, Pub. Date April 29, 2010).
Leidich does not teach:
the coil array is a microstrip metal trace.
However, Schreiber teaches:
the coil array (S1, S1', A1, S2, S2', A2, S3, S3', A3, S4, S4', A4, Fig 1) is a microstrip metal trace (¶[0010] FIG. 2: Circuit diagram of a known stripline (microstrip)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leidich in view of Schreiber by having the coil array is a microstrip metal trace because the microstrips can be used as oscillators that allow for the detection of the rotation angle of actuating elements and even a torque as taught by Schreiber (¶[0017]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of Hore et al. (US Patent 5,521,494, Pub. Date May 28, 1996).
Leidich does not teach the limitations of the Claim.
However, Hore teaches:

    PNG
    media_image2.png
    471
    307
    media_image2.png
    Greyscale

the coils (2a, 2d, 2f, 2g, Fig 20) are single-ended coils (Coils 2a, 2d, 2f, 2g are all connected to Vs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leidich in view of Hore by having the coils are single-ended coils because it allows for the determination of the position of the conducting screens that are mounted on the rotor based on the voltage levels and the phases of the signals as taught by Hore (Col[8:47-58]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of Masreliez et al. (US Patent 6,011,389, Pub. Date January 4, 2000, herein Masreliez).
Regarding Claim 6, Leidich teaches:
rotor disk (22, Fig 1) includes a metalized zone (24, Fig 1) treated with a metal coating ([0018] conductive metal surfaces 24)...
Leidich does not teach the particular material used for the metalized zone:
a metal coating of a non-ferromagnetic metal
However, Masreliez teaches:
rotor disk (163, Fig 16A, 16B) includes a metalized zone treated with a metal coating (114, Fig 16A, 16B) of a non-ferromagnetic metal (Col[11:1-4] The scale 112 can similarly be manufactured using known printed circuit board techniques, where the plates 114 are thin copper foil bars deposited onto the printed circuit board substrate 116.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leidich in view of Masreliez by having a metal coating of a non-ferromagnetic metal because using a non-ferromagnetic material on the rotor prevents contaminating ferromagnetic particles from making measurements less sensitive and less accurate as taught by Masreliez (Col[2:4-9]).

Regarding Claims 7 and 8, Leidich teaches:
[Claim 7] the rotor disk includes a nonmetallic zone (22, Fig 1).

[Claim 8] the stator includes 3 coils (42, 44, 46, Fig 1) arranged symmetrically around the axis of revolution A (Axis going into and out of the page in the center of sensor arrangement 1, Fig 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of Christensen (US Pre-Grant Pub 2003/0016008 A1, Pub. Date January 23, 2003).
Leidich teaches:
the measuring circuits (3, Fig 2) measures signal characteristics including current (I, Fig 2, ¶[0023] In the case of a change in inductance L from, for example, 1.25 pH to 1.0 pH over an angle of rotation of 70° and a storage capacitor C of 100 pF, a current I of 56 mA would result in a voltage U.sub.M at the capacitor C of approximately 4.38 V or 5.0 V (−60% conversion efficiency) in the corresponding detection coil 42, 44, 46.) and voltage amplitude (UM, Fig 2, ¶[0021] the evaluation and control unit 10 may tap the measuring signal UM), inductance (L, Fig 2, ¶[0022] a measurement of the inductance L may already be carried out by means of a microcontroller which has an A/D converter)... 
Leidich does not teach:
the measuring circuits measures signal characteristics including... frequency, quality factor, and damping factor
However, Christensen teaches:
the measuring circuits (10, Fig 7, ¶[0037] proximity sensor 10) measures signal characteristics including... frequency (¶[0039] The proximity sensor 10 also is capable of distinguishing between ferrous and non-ferrous metal objects within it's sensing range. These two categories of metals affect the exponentially decaying resonant circuit signal in different ways. As noted previously, presence of ferrous metal has a negligible effect on the frequency of the oscillations, but does alter the Q factor of the resonant circuit which produces a more rapid dampening of the oscillations. In contrast, a non-ferrous metal object causes the frequency of the oscillations to change while having a significantly lesser effect on the Q factor and dampening of the oscillations. Thus by determining the degree to which of these two signal characteristics change, the microcomputer 30 is able to distinguish between these types of metal.), quality factor (¶[0012] The exponential decay of the signal in the resonant circuit is proportional to the quality factor Q, which varies in relation to the distance to a metallic object. This decay is characterized in a manner which enables a determination of not only the presence of a metallic object, but also the distance between the sensor and that object.), and damping factor (¶[0037] Furthermore, the variation of the Q factor, and thus the dampening rate of the signal is a function of the distance between the proximity sensor coil 18 and the metallic object.; The damping factor is 1/(2*Q-factor)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leidich in view of Christensen by having the measuring circuits measures signal characteristics including frequency, quality factor, and damping factor because it allows for the determination of the types of metal in proximity to the sensor as well as distance between the metal and the sensor as taught by Christensen (¶[0039]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of Lee (US Pre-Grant Pub 2007/0194782 A1, Pub. Date August 23, 2007).
Leidich does not teach the limitations of the Claim.
However, Lee teaches:

    PNG
    media_image3.png
    309
    473
    media_image3.png
    Greyscale

the measuring circuit includes current or voltage amplifiers (126, Fig 7, ¶[0057] output amplifier 126) which amplify induced current or voltage amplitude in at least one induced coil (106, 108, Fig 7, ¶[0057] two receiver coils 106 and 108), and a comparator (118, Fig 7, ¶[0057] comparator 118) which compares the current or voltage amplitude of the induced signals in order to determine a position (¶[0075] Segment information is determined from a comparison of receiver signals, for example through detection of crossing points as discussed elsewhere.; ¶[0005] An angular range or other positional range may be divided into segments, with the receiver signal for each segment being chosen depending on the angular range of the segment. By keeping track of segment history, extended angular range and multi-turn sensors were developed.) of the metalized zone (20, Fig 1B, ¶[0045] electrical conducting regions of a non-conducting substrate) of the partially metalized rotor (Fig 1B, ¶[0045] FIG. 1B shows a coupler element for a rotation sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leidich in view of Lee by having the measuring circuit includes current or voltage amplifiers which amplify induced current or voltage amplitude in at least one induced coil, and a comparator which compares the current or voltage amplitude of the induced signals in order to determine a position of the metalized zone of the partially metalized rotor because it allows for the determination of a rotational position of an electrical conducting region on a non-conducting substrate 22 as taught by Lee (¶[0075]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leidich in view of Ellis (US Patent 3,851,242, Pub. Date November 26, 1974).
Leidich teaches:
the metalized zone (24, Fig 1) of the partially metalized rotor (20, Fig 1)
Leidich does not teach:
the measuring circuit includes current or voltage amplifiers which amplify induced current or voltage amplitude in at least one induced coil, and frequency counters to measure the frequency of the induced signals, wherein a frequency difference of the induced signals is used to determine a position of the metalized zone of the partially metalized rotor
However, Ellis teaches:

    PNG
    media_image4.png
    143
    522
    media_image4.png
    Greyscale

the measuring circuit includes current or voltage amplifiers (A, Fig 4, Col[7:2] amplifier, A) which amplify induced current or voltage amplitude in at least one induced coil (Transducer, Fig 4; 2, Fig 1, Col[4:58] annular coil 2), and frequency counters (Subtractor 1, Subtractor 2, Fig 4) to measure the frequency of the induced signals (In order to subtract the frequency of the amplified signal from the Transducer from the frequencies of the Reference Oscillators 1 & 2, Subtractors 1 and 2 have to measure the amplified Transducer frequency), wherein a frequency difference (Col[7:30] N = d*(F0-F)/F-F∞) of the induced signals is used to determine a position (Col[7:52-56] By the proper selection of the transducer's frequency range and the tuning of the reference oscillators, the instrument can be made to read out directly in dimensional engineering units over a limited range.; Col[1:9-16] My invention relates to devices for detecting conducting surfaces and/or making dimensional measurements related thereto. More particularly, it relates to those devices functioning by means of eddy currents. Specifically, it relates to any device which makes a non-contact dimensional measurement by means of a shift or modulation of frequency that is induced by eddy currents.) of the metalized zone (1, Fig 4, Col[4:55-56] electrically conductive surface, 1)...
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leidich in view of Ellis by having the measuring circuit includes current or voltage amplifiers which amplify induced current or voltage amplitude in at least one induced coil, and frequency counters to measure the frequency of the induced signals, wherein a frequency difference of the induced signals is used to determine a position of the metalized zone of the partially metalized rotor because it allows for a digital readout of the distance between the transducer and the electrically conductive surface as taught by Ellis (Col[1:9-16 & 7:52-56]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2858
10/27/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858